Case 9:20-cv-81163-WM Document 225 Entered on FLSD Docket 09/15/2021 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 20-81163-CIV-MATTHEWMAN

   JEFFREY LAGRASSO and
   DEBORAH LAGRASSO,

          Plaintiffs,

   vs.

   SEVEN BRIDGES HOMEOWNERS
   ASSOCIATION, INC.,

         Defendant.
   _____________________________/

                    ORDER GRANTING IN PART AND DENYING IN PART
                       DEFENDANT’S MOTION IN LIMINE [DE 116]

          THIS CAUSE is before the Court upon Defendant’s Motion in Limine (“Motion”). [DE

   116]. Plaintiffs failed to timely respond to the Motion. During the July 14, 2021 status

   conference, the Court heard from counsel and, in the interests of justice, granted Plaintiffs

   leave to file a response over Defendant’s objection.          [DE 199]. Thereafter, Plaintiffs

   responded [DE 201], and Defendant replied [DE 205]. Having carefully reviewed the parties’

   filings, the entire record, and the governing law, the Motion [DE 116] is GRANTED IN PART

   and DENIED IN PART, for the reasons that follow.

          This case is set for a jury trial before the undersigned on April 18, 2022. [DE 208]. The

   jury will determine Plaintiffs’ disparate treatment discrimination theory of Count I. [DE 188].

   Specifically, the jury will determine if Defendant discriminated against Plaintiffs in part due to

   their status as Christians, or at least as non-Jewish community members. Id. This is the only

   remaining claim in this case.
Case 9:20-cv-81163-WM Document 225 Entered on FLSD Docket 09/15/2021 Page 2 of 12




          In the instant Motion [DE 116], Defendant seeks to exclude evidence and argument

   regarding: (1) the November 22, 2019 tennis court incident and the Association’s handling of it;

   (2) Deborah LaGrasso’s Facebook posts and the Association’s actions against her; (3) the

   termination and grounds therefore of the Pro Shop Manager, Leah Nagel; (4) the September 6,

   2019 Association Fining Schedule; (5) alleged fraud in the Association’s December 2020 Board

   of Directors election; (6) audio or video evidence produced by the Plaintiffs after July 8, 2020;

   and (7) Palm Beach Post and Boca News Now articles about the Association and this litigation.

          A court has the power to exclude evidence in limine only when evidence is clearly

   inadmissible on all potential grounds. Luce v. U.S., 469 U.S. 38, 41(1984). Motions in limine are

   generally disfavored as admissibility questions should be ruled upon as they arise at

   trial. Begualg Inv. Mgmt., Inc. v. Four Seasons Hotel Ltd., 10-22153-CIV, 2013 WL 750309, at

   *1 (S.D. Fla. Feb. 27, 2013). As a result, if evidence is not clearly inadmissible, “evidentiary

   rulings must be deferred until trial to allow questions regarding foundation, relevancy, and

   prejudice.” Lordeus v. Torres, 1:17-CV-20726-UU, 2018 WL 1364641, at *1 (S.D. Fla. Mar. 1,

   2018) (quoting Kobie v. Fifthian, 2014 WL 1652421 at *1 (M.D. Fla. 2014)).

          Motions in limine are “best limited to those issues that the mere mention of which would

   deprive a party of a fair trial. The Court does not issue advisory opinions, and it is difficult to

   rule in a vacuum without having the opportunity to see the proffered testimony in perspective

   with other evidence in the trial.” U.S. v. Everglades Coll., Inc., No. 12-60185-CIV, 2014 WL

   11578214, at *1 (S.D. Fla. May 28, 2014); Contreras v. Aventura Limousine & Transportation

   Serv., Inc., No. 13-22425-CIV, 2014 WL 11880996, at *2 (S.D. Fla. July 29, 2014) (“It is always

   difficult to rule in a vacuum, so the Court’s ruling is without prejudice to Defendants’ objecting

   when the evidence is sought to be introduced.”).
                                                   2
Case 9:20-cv-81163-WM Document 225 Entered on FLSD Docket 09/15/2021 Page 3 of 12




          With this case law in mind, the Court will address each point in turn.

          (1) The November 22, 2019 Tennis Court Incident and the Association’s Handling
              of it

          Defendant seeks to exclude evidence and argument regarding the incident that occurred at

   the tennis court on November 22, 2019 and the Association’s handling of it. Defendant points to

   the Court’s Order Denying Defendant’s Motion to Dismiss, which found that the allegations

   regarding this tennis court incident failed to state a cause of action under the Fair Housing Act

   “[g]iven that there exist no allegations pertaining to religion with respect to the LaGrassos’ claim

   arising out of the tennis court incident and the Association’s handling of same.” [DE 55 at 9].

   According to Defendant, based upon this ruling, all evidence relating to the tennis court incident

   must be excluded. Specifically, Defendant argues that such evidence is irrelevant and unfairly

   prejudicial to the Association “when the Court has already ruled the LaGrassos have not stated a

   cause of action concerning the Association’s actions regarding the tennis court incident for

   religious discrimination and the jury has to rule on remaining causes of action against the

   Association.” [DE 116 at 4-5]. Defendant also argues that this evidence could mislead and

   confuse the jury because there is no cause of action for the tennis court incident.

          Plaintiffs point out that, although the Court found that Plaintiffs did not state a cause of

   action under the Fair Housing Act based on the alleged misconduct on the tennis court, the Court

   never found that the tennis court incident is not relevant to Plaintiffs’ overall disparate treatment

   claim. Plaintiffs’ position is that they intend to rely on circumstantial evidence to support their

   claim and this evidence allows them to paint the full picture to the jury to establish

   discriminatory conduct. Specifically, the tennis court incident was the beginning of the conduct



                                                    3
Case 9:20-cv-81163-WM Document 225 Entered on FLSD Docket 09/15/2021 Page 4 of 12




   that drove Defendant to treat Plaintiffs differently. As such, Plaintiffs contend that the tennis

   court incident is relevant to their case and should not be summarily excluded prior to trial.

          The Court has not previously determined that evidence relating to the tennis court

   incident and the Association’s handling of it is irrelevant to Plaintiffs’ disparate treatment

   discrimination theory of Count I. The Court does not do so now. The Eleventh Circuit has made

   clear that a party is entitled to present a mosaic of circumstantial evidence to allow a jury to infer

   intentional discrimination. Smith v. Lockheed–Martin Corp., 644 F.3d 1321, 1328 (11th

   Cir.2011). Here, evidence relating to the tennis court incident and the Association’s handling of

   it may very likely be relevant to Plaintiffs’ establishment of discriminatory conduct depending

   upon the progression of the evidence and testimony at trial. The jury will have to consider the

   totality of the circumstances in this case and the jury should hear all of the relevant evidence

   related to Plaintiffs’ disparate treatment theory. Any specific objections regarding the admission

   of testimony or other evidence relating to the tennis court incident and the Association’s

   handling of it can only be fairly addressed during the crucible of trial on a proper and timely

   objection, and cannot be ruled upon in advance in a vacuum on a motion in limine. Therefore, the

   Motion is denied as to this issue.

          (2) Deborah LaGrasso’s Facebook Posts and the Association’s Actions Against Her

          Defendant seeks to exclude evidence and argument of Mrs. LaGrasso’s Facebook posts

   and the Association’s actions against her. Defendant again points to the Court’s Order Denying

   Defendant’s Motion to Dismiss, which found that Mrs. LaGrasso’s posts on her “Bridges Seven”

   Facebook page and the Association’s conduct of sending letters to Mrs. LaGrasso for the

   complaints did not amount to a right protected under the Fair Housing Act. [DE 55 at 14-15].

   According to Defendant, based upon this ruling, all evidence and argument regarding the
                                             4
Case 9:20-cv-81163-WM Document 225 Entered on FLSD Docket 09/15/2021 Page 5 of 12




   “Association’s actions against Deborah LaGrasso based on her Facebook posts on her Facebook

   page and any of the Association’s sanctions related to same must be excluded a trial because

   Deborah LaGrasso’s Facebook postings are not a protected right under the [Fair Housing Act.]”

   [DE 116 at 5-6]. Defendant argues that this evidence would be unfairly prejudicial to the

   Association and could mislead and confuse the jury.

          Plaintiffs point out that the Order on the parties’ supplemental briefing specifically

   identified these Facebook posts as part of the basis for Plaintiffs’ disparate treatment claim and

   further argue that the Court ultimately ruled that circumstantial evidence like this should be

   presented to the jury because it may allow a jury to infer intentional discrimination. [DE 188].

   Since the Facebook posts are, in Plaintiffs’ view, unquestionably relevant to Plaintiffs’ disparate

   treatment claim, Plaintiffs request that Defendant’s Motion on this issue be denied.

          In reply, Defendant argues that Mrs. LaGrasso’s posts on Facebook, or posts and

   comments made by other community members or individuals who are not board members, are

   not conduct which is attributable to the Association. As such, evidence regarding non-board

   members’ posts or comments made on Mrs. LaGrasso’s Facebook page may prejudice the jury

   against the Association by misleading the jury to believe the Association was responsible for or

   took part in the posts.

          As to comments or posts made by non-board members, Plaintiffs have not directly

   responded to this argument, specifically raised by Defendant in reply. The Court questions

   whether posts made by non-board members would be relevant at trial absent an additional and

   sufficient nexus to Defendant or some other legitimate basis establishing relevancy. However,

   the Court cannot decide that issue in a vacuum on a motion in limine. To avoid any unfair

   prejudice or confusion of the jury at trial, Plaintiffs shall not argue, mention, or present any
                                                   5
Case 9:20-cv-81163-WM Document 225 Entered on FLSD Docket 09/15/2021 Page 6 of 12




   evidence or testimony regarding posts by non-board members at trial without first obtaining

   permission from the Court outside the presence of the jury. The Court will address this issue if

   timely raised by any party at trial.

          As to Defendant’s request for an in limine ruling to exclude Mrs. LaGrasso’s posts on

   Facebook and the Association’s actions against her, the motion in limine is denied. Such

   evidence appears to be relevant to establish discriminatory conduct and, as stated previously,

   Plaintiffs are entitled to present a mosaic of circumstantial evidence to allow a jury to infer

   intentional discrimination. Smith, 644 F.3d at 1328.       Because this evidence is not clearly

   inadmissible on all potential grounds, it shall not be excluded pretrial, and the Court will address

   any specific issues regarding such evidence at trial upon a proper and timely objection. See Luce,

   469 U.S. at 41.

          (3) The Termination and Grounds Therefore of the Pro Shop Manager, Leah Nagel

          Defendant seeks to exclude any evidence and argument regarding the termination of the

   former Tennis Pro Shop Manager at the Association, Leah Nagel, and the grounds therefore. Ms.

   Nagel was working in the Tennis Pro Shop during the November 22, 2019 tennis incident. [DE

   1]. Defendant argues that the termination of Ms. Nagel is wholly unrelated to the Plaintiffs or

   the alleged religious discrimination. Defendant’s position is that Ms. Nagel is not a plaintiff and

   her termination does not have any tendency to prove or disprove religious discriminatory intent

   and/or animus against the Plaintiffs.

          Plaintiffs argue against prematurely excluding evidence that may be used as

   circumstantial evidence in support of Plaintiffs’ disparate treatment claim. Plaintiffs’ position is

   that evidence such as the termination of Ms. Nagel is part of the circumstantial evidence to

   provide the jury with sufficient facts to infer intentional discrimination. Additionally, Plaintiffs
                                                     6
Case 9:20-cv-81163-WM Document 225 Entered on FLSD Docket 09/15/2021 Page 7 of 12




   point out that Defendant does not yet know how Plaintiffs intend to present their case to the jury,

   and this type of objection should be raised at trial. Plaintiffs state that excluding relevant

   evidence because it makes Defendant look poorly to a jury is not proper grounds for a motion in

   limine.

             The Court recognizes that any testimony or evidence as to the termination of Ms. Nagel

   has the potential of creating a mini trial within a trial. The Court will not allow this trial to

   address extraneous and attenuated evidence or testimony not relevant to the issues to be tried

   before the jury. However, at this juncture, the Court does not have sufficient information as to

   how Plaintiffs plan to present evidence of the termination of Ms. Nagel at trial to allow this

   Court to determine whether this evidence is relevant to Plaintiffs’ pending claim against

   Defendant. Depending upon the manner in which the trial unfolds, such testimony may or may

   not be admissible. For instance, it is possible that Ms. Nagel is a witness to certain relevant facts

   at trial, and if so, her termination may or may not be admissible depending upon her testimony in

   conjunction with other relevant trial evidence and testimony. Simply stated, the Court cannot

   decide this issue on a pretrial motion in limine. Accordingly, the Motion is denied as to this

   issue. Plaintiffs are instructed that if they wish to introduce, mention, or argue such testimony or

   evidence at trial, Plaintiffs shall first seek leave of court outside the presence of the jury and the

   Court will then decide the issue during trial when more fully informed.

             (4) The September 6, 2019 Association Fining Schedule

             Defendant seeks to exclude evidence and argument regarding the September 6, 2019

   Fining Schedule. Defendant contends the September 6, 2019 Fining Schedule was not the

   Association’s fining schedule in place during the pertinent time frame of November 22, 2019

   through July 3, 2020. Defendant argues that the admission of this evidence would mislead the
                                                 7
Case 9:20-cv-81163-WM Document 225 Entered on FLSD Docket 09/15/2021 Page 8 of 12




   jury to incorrectly believe that the September 6, 2019 Fining Schedule was in effect when the

   Association made decisions concerning Mrs. LaGrasso and would unfairly prejudice the

   Association.

          Plaintiffs argue that this evidence is very relevant to Plaintiffs’ claims. Specifically,

   Plaintiffs will present evidence in support of its disparate treatment claims that no resident of the

   Seven Bridges community had ever had the fines and/or suspensions levied against them like the

   Plaintiffs had. This is, according to Plaintiffs, directly relevant to Plaintiffs’ claims that they

   were treated differently on account of their religion. Plaintiffs’ position is that excluding critical

   evidence such as this would severely prejudice Plaintiffs during trial.

          The Court finds that evidence in support of Plaintiffs’ disparate treatment claim that no

   resident of the community was fined or suspended in the same manner as Plaintiffs is likely

   relevant to this case. The September 6, 2019 Fining Schedule is not clearly inadmissible on all

   potential grounds, and the Court will rule on any specific objections on this point if timely raised

   at trial. Accordingly, the Motion is denied as to this issue. If such testimony or evidence is

   admitted, Defendant will have the opportunity at trial to present evidence that the September 6,

   2019 Fining Schedule was not the schedule in effect when the Association made decisions

   concerning Mrs. LaGrasso. Therefore, the Motion on this issue is denied.

          (5) Alleged Fraud in the Association’s December 2020 Board of Directors Elections

          Defendant seeks to exclude evidence or argument regarding alleged fraud in the

   Association’s December 2020 Board of Directors elections, which occurred over four months

   after Mrs. LaGrasso’s fining and second suspension by the Association on July 8, 2020 and after

   the instant Complaint was filed on July 16, 2020. Defendant argues that such evidence is not

   relevant because alleged fraud in a board election has no bearing or relationship to religion, to
                                                  8
Case 9:20-cv-81163-WM Document 225 Entered on FLSD Docket 09/15/2021 Page 9 of 12




   the Plaintiffs, or to discrimination. Defendant argues that this evidence is prejudicial, has no

   probative value, and would not allow a jury to infer intentional religious discrimination by the

   Association against the Plaintiffs. Moreover, this evidence would mislead and confuse the jury

   when the election at issue took place months after the relevant time frame in the Complaint.

           Plaintiffs’ position is that evidence of fraud in the Association’s December 2020 Board of

   Directors election provides circumstantial evidence of disparate treatment. Defendant notes that

   the Board of Directors in place during the relevant timeframe included an exclusively Jewish

   composition, and their actions against the Christian Plaintiffs is critical to Plaintiffs’ case.

           The Court doubts the relevancy of evidence relating to the alleged fraud in the

   Association’s December 2020 Board of Directors elections. This evidence seems too remote and

   attenuated unless, for example, a trial witness is alleged to have engaged in the fraud or unless

   the fraud was directly related to Plaintiffs. However, at this juncture, the Court does not have

   sufficient information as to how Plaintiffs plan to present this evidence at trial to determine

   whether this evidence is relevant to Plaintiffs’ pending claim against Defendant. Accordingly,

   although the Court will not exclude this evidence pretrial on a motion in limine, Plaintiffs are

   instructed that if they wish to introduce, mention, or argue such evidence or testimony at trial,

   Plaintiffs shall first seek leave of court outside the presence of the jury. The Court will rule

   further on this point if timely raised at trial. Further, to the extent Plaintiffs seek to introduce

   news articles about the alleged election fraud, the Court is not inclined to permit this type of

   evidence at trial, as typically news articles contain inadmissible hearsay and are otherwise

   inadmissible. Therefore, the same ruling applies to the news articles as applies to the claim of

   fraud discussed in this paragraph.


                                                      9
Case 9:20-cv-81163-WM Document 225 Entered on FLSD Docket 09/15/2021 Page 10 of 12




          (6) Audio or Video Evidence After July 8, 2020

          Defendant seeks to exclude evidence and argument of audio or video recordings

   produced by the Plaintiffs after July 8, 2020. Defendant states that the Association took its final

   action against Mrs. LaGrasso on July 8, 2020, and on July 16, 2020 the LaGrasso filed the

   instant lawsuit. Defendant asserts that since the filing of the instant lawsuit, the LaGrassos, for

   the first time on January 11, 2021, provided the full recordings of seven audio and video

   recordings of: (a) nonboard member, Rachel Aboud Tannenholz, outside of the LaGrassos’

   home, (b) vehicles driving in front of the LaGrassos’ home, and (c) a telephone conference

   between Mrs. LaGrasso and Ms. Tannenholz. Defendant argues the admission of this evidence

   would be misleading to the jury because the jury may believe that the Association was in

   possession of and viewed these audio and video files when making its decisions relating to

   sanctioning Mrs. LaGrasso. Defendant asserts that the Association only had in its possession for

   consideration the video provided for viewing on a cell phone at the February 2020 Compliance

   Committee hearing, an incomplete audio recording of Ms. Tannenholz on the LaGrassos’

   property, and a video of Ms. Tannenholz and her daughter on the LaGrassos’ property, which is

   the evidence the Association used to make its decisions. Therefore, admission of these

   recordings results in unfair prejudice to the Association, and they should be excluded at trial.

          Plaintiffs contend that these recordings are highly relevant to the proceedings and the

   date they were produced is irrelevant. Plaintiffs state that these recordings were inflammatory

   and religiously charged, and fully support Plaintiffs’ claim that they were treated differently, at

   least in part, on account of religion. As such, Plaintiffs should be permitted to introduce this

   evidence to the jury.


                                                    10
Case 9:20-cv-81163-WM Document 225 Entered on FLSD Docket 09/15/2021 Page 11 of 12




           The Court will address any objections to such evidence at trial. Mr. LaGrasso apparently

   advised in a letter that they had “video and audio recordings of Ms. Tannenholz engaging in

   repeated and protracted harassing and discriminatory conduct including trespassing upon our

   property, loitering and waiting outside of our home, shouting from the front yard, making anti-

   semitic statements and slanderous comments and stalking my wife both physically and online.”

   [DE 178 at 4]. In addition, on June 8, 2020, Mr. LaGrasso forwarded a portion of the audio

   recording of Mrs. LaGrasso and Ms. Tannenholz’s telephone conversation in which Ms.

   Tannenholz allegedly made the remarks about Plaintiffs moving out of the predominantly Jewish

   neighborhood because they did not belong and were hated there. Id. The videos may be relevant

   to support Plaintiffs’ disparate treatment claims. If they are admitted, Defendant can provide

   testimony that will clarify what the Association viewed and what the Association did not view in

   response to the Plaintiffs’ complaints. Moreover, the fact that the Association did not seek out

   the complete recordings may allow a jury to infer how the Association handled Plaintiffs’

   complaints, which is circumstantial evidence of discrimination. Accordingly, the Motion is

   denied as to this issue.

           (7) Palm Beach Post and Boca News Now Articles About the Association and This
               Litigation

           Defendant seeks to exclude evidence and argument of Palm Beach Post and Boca News

   Now articles about the Association and this litigation. Defendant contends that the instant lawsuit

   has been, and will likely continue to be, the subject of articles in the Palm Beach Post newspaper

   as well as the online news outlet Boca News Now. The Boca News Now articles also contain

   statements from prior co-defense counsel, partial citations to pleadings in the instant lawsuit and

   opinion of the author regarding issues in the instant lawsuit. Defendant argues that any and all

                                                   11
Case 9:20-cv-81163-WM Document 225 Entered on FLSD Docket 09/15/2021 Page 12 of 12




   newspaper articles, online articles, or the like and all evidence regarding or relating to these

   articles should be excluded at trial because they are hearsay, would mislead to the jury, and

   would unfairly prejudice the Association. Plaintiffs agree that these articles should not come into

   evidence at trial.

           The Court likewise agrees. As noted above, news articles typically contain inadmissible

   hearsay and other inadmissible comments or statements. Moreover, news articles about this

   litigation are not relevant to establish Plaintiffs’ disparate treatment claim and would mislead to

   the jury. As such, evidence, argument, or comment related to any such news articles shall be

   excluded at trial, and the Motion is granted as to this issue.

           ORDERED and ADJUDGED in chambers at West Palm Beach, Palm Beach County,

   Florida, this 15th day of September 2021.

                                                          _________________________________
                                                          William Matthewman
                                                          United States Magistrate Judge




                                                     12
